Exhibit 10.4

 

Advanced Medical Optics, Inc.

 

EMPLOYEE RESTRICTED STOCK GRANT

 

TERMS AND CONDITIONS

 

As of May 2005

 

Pursuant to the terms of the Advanced Medical Optics, Inc. 2005 Incentive
Compensation Plan (the “Plan”), Advanced Medical Optics, Inc., a Delaware
corporation (the “Company”), hereby offers to grant to you the number of shares
of its Common Stock set forth in Section 2(a) below, on the terms and conditions
and subject to the restrictions set forth in the Plan and this Terms and
Conditions of Employee Restricted Stock Grant (the “Agreement”).

 

To accept this offer, you should click the “Acknowledge Grant” button on the
Grant Summary. This Agreement contains important information and you should read
it carefully before you click the Acknowledge Grant button.

 

1. Definitions. Capitalized terms used in this Agreement that are not otherwise
defined herein shall have the same meanings as in the Plan.

 

2. Basic Terms.

 

(a) The Stock. The Company hereby offers to grant to you the number of shares of
its Common Stock set forth in the Grant Summary (the “Stock”).

 

(b) Price. You are not required to pay any purchase price for the Stock.

 

3. Restrictions on the Stock. Any Stock received by you pursuant to this
Agreement shall be subject to the following restrictions:

 

(a) The shares of Stock may not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of or encumbered until these restrictions
lapse and are removed, and any additional requirements or restrictions contained
in this Agreement or in the Plan have been satisfied, terminated or expressly
waived by the Company in writing.



--------------------------------------------------------------------------------

Page 2

 

(b) The restrictions imposed under Paragraph (a) above shall lapse and be
removed (and all shares of the Stock shall vest) in accordance with the vesting
schedule set forth in the Grant Summary.

 

(c) If your employment with the Company is terminated for any reason other than
Job Elimination, death or Total Disability, all of your rights with respect to
Stock that is unvested shall immediately terminate and shall be returned to the
Company forthwith.

 

(d) If your employment with the Company is terminated because of your death or
Total Disability, the restrictions imposed upon the Stock shall lapse and be
removed (and all shares of the Stock shall become fully vested) upon such
termination of employment.

 

(e) If your employment with the Company is terminated due to Job Elimination,
the restrictions imposed upon the Stock will lapse and be removed as to a number
of shares (the “Vested Shares”) computed by multiplying the total number of
shares of Stock by a fraction, the numerator of which is the number of full
calendar months from the date of grant until your last day as an employee and
the denominator of which is the number of months during which the restrictions
would have been in effect pursuant to this Agreement. With respect to all shares
of Stock other than the Vested Shares (the “Unvested Shares”), all of your
rights shall immediately terminate and all Unvested Shares, if any, shall be
returned to the Company forthwith.

 

(f) In the event of a Change in Control, the restrictions imposed under
Paragraph (a) above upon the Stock shall lapse and be removed (and all shares of
the Stock shall become fully vested) as of the date of such Change in Control.

 

In order to enforce the foregoing restrictions, the Board may (i) require that
the certificates representing the shares of Stock remain in the physical custody
of the Company or in book entry until any or all of such restrictions expire or
have been removed, and (ii) may cause a legend or legends to be placed on the
certificates which make appropriate reference to the restrictions imposed under
the Plan.

 

4. Voting and Other Rights. Notwithstanding anything to the contrary in the
foregoing, during the period prior to the lapse and removal of the restrictions
set forth in Section 3 above, except as otherwise provided herein, you shall
have all of the rights of a stockholder with respect to all of the Stock,
including without limitation the right to vote such Stock and the rights to
receive all dividends or other distributions with respect to such Stock. In
connection with the payment of such dividends or other distributions, you hereby
authorize the Company to deduct any taxes or other amounts required by any
governmental authority to be withheld and paid over to such authority for your
account.



--------------------------------------------------------------------------------

Page 3

 

5. Expiration of the Restricted Term. Upon the lapse and removal of the
restrictions applicable to all or any portion of the Stock as provided in
Section 3 above, the Company is required to withhold for taxes, you hereby
agree, with respect to such Stock, to pay to the Company, in the form of cash, a
certified or bank cashier’s check, or shares of Common Stock, an amount
sufficient to satisfy any taxes or other amounts required by any governmental
authority to be withheld and paid over to such authority for your account, or to
otherwise make arrangements satisfactory to the Committee for the payment or
withholding of such amounts.

 

6. Section 83(b) Election. If you elect, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended (or any successor thereto), or
comparable provisions of any state tax law, to include any amount in your gross
income in connection with your receipt of the Stock, you hereby agree to
promptly notify the Company of such election.

 

7. Agreement Subject to Plan. This Agreement is made pursuant to all of the
provisions of the Plan, which is incorporated herein by this reference, and is
intended, and shall be interpreted in a manner, to comply therewith. Any
provision hereof which is inconsistent with the Plan shall be superseded by and
governed by this Agreement.

 

8. No Rights to Continuation of Employment. Nothing in the Plan or this
Agreement shall confer upon you any right to continue in the employ of the
Company or any subsidiary thereof or shall interfere with or restrict the right
of the Company or its stockholders (or of a subsidiary or its stockholders, as
the case may be) to terminate your employment any time for any reason
whatsoever, with or without cause.

 

9. Governing Law. This Agreement shall be governed by, interpreted under, and
construed and enforced in accordance with the internal laws, and not the laws
pertaining to conflicts or choices of laws, of the State of California
applicable to agreements made and to be performed wholly within the State of
California.

 

10. Agreement Binding on Successors. The terms of this Agreement shall be
binding upon you and upon your heirs, executors, administrators, personal
representatives, transferees, assignees and successors in interest, and upon the
Company and its successors and assignees.

 

11. No Assignment. Notwithstanding anything to the contrary in this Agreement,
neither this Agreement nor any rights granted herein shall be assignable by you.

 

12. Necessary Acts. You hereby agree to perform all acts, and to execute and
deliver any documents that may be reasonably necessary to carry out the
provisions of this Agreement, including but not limited to all acts and
documents related to compliance with federal and/or state securities and/or tax
laws.



--------------------------------------------------------------------------------

Page 4

 

13. Invalid Provisions. If any provision of this Agreement is found to be
invalid or otherwise unenforceable under any applicable laws such invalidity or
unenforceability shall not be construed as rendering any other provisions
contained herein invalid or unenforceable, and all such other provisions shall
be given full force and effect to the same extent as though the invalid and
unenforceable provision was not contained herein.

 

14. Notices. All notices or other communications required or permitted hereunder
shall be in writing, and shall be sufficient in all respects only if delivered
in person or sent via certified mail, postage prepaid, or by expedited mail
service such as Federal Express or DHL, or facsimile, addressed as follows:

 

If to you:   

To your address as last set forth in the

Company’s employment records

If to the Company:    Advanced Medical Optics, Inc.      Attn: General Counsel  
   1700 E. St. Andrew Pl.      Santa Ana, CA 92705      Fax: (714) 247-8679

 

15. Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding among the parties as to the subject matter hereof.

 

16. Headings. Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or descriptive of the contents of
any such Section.

 

17. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, and taken together shall constitute one and
the same document.

 

18. Amendment. No amendment or modification hereof shall be valid unless it
shall be in writing and signed by all parties hereto.